by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered December 1, 2005, convicting him of rape in the first degree (four counts), robbery in the first degree (four counts), and sexual abuse in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record indicates that when the defendant entered his plea of guilty he knowingly and intelligently withdrew all motions, decided and undecided, and waived his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Castillo, 208 AD2d 944, 944-945 [1994]). Accordingly, the arguments raised on appeal are not properly before this Court. Skelos, J.P., Fisher, Dickerson and Belen, JJ., concur.